Citation Nr: 0207096	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  97-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.  

2.  Entitlement to a compensable evaluation for 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1995 to October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating determination of 
the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  In May 1997, she requested from the Board a 30 
percent evaluation for her service connected asthma.  This 
claim was granted by the RO in July 1998.  Consequently, as 
this request has been granted, this issue is not before the 
Board at this time.       


FINDINGS OF FACT

1.  A right shoulder disability is not of service origin.  

2.  The service-connected GERD is manifested principally by 
epigastric burning pain, cramps, gas, and alternating 
diarrhea and constipation.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  

2.  The criteria for an initial 10 percent evaluation for 
gastroesophageal reflux disease have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.114, Diagnostic Code 7346 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the January 1997 rating 
determination, the April 1998 statement of the case, and the 
July 1998 supplemental statement of the case informed the 
appellant of the information and evidence needed to 
substantiate these claims and complied with VA's notification 
requirements.  Moreover, the veteran was completely apprised 
of the new law and regulations under the VCAA in a January 
2002 supplemental statement of the case.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and what evidence VA had.  The 
Board further notes that the veteran has been afforded VA 
examinations during the course of this appeal.  Accordingly, 
it is found that the VA has met all VCAA duties.

II.  The Right Shoulder Disorder

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

A review of the veteran's service medical records 
demonstrates that they are devoid of any complaints or 
findings of a right shoulder disorder.  At the time of the 
veteran's March 1995 enlistment examination, normal findings 
were reported for the upper extremities.  On her March 1995 
enlistment report of medical history, the veteran checked the 
"no" boxes when asked if she was having or had had 
arthritis, rheumatism, bursitis, or a bone, joint, or other 
deformity.  

At the time of a January 1996 examination, the veteran 
circled "no" when asked if she had a major illness or 
injury.  Physical examination performed at that time revealed 
normal findings for the back and musculoskeletal system and 
peripheral nervous system.  The veteran's overall physical 
fitness was also noted to be normal at that time.  On a June 
1996 dental health questionnaire form, the veteran when 
checked "no" asked if she had or had ever had painful 
joints.  In extensive treatment for disabilities not at issue 
in this case, no reference is made to this disability.  

At the time of her June 1996 medical board evaluation, the 
veteran's extremities were found to be without cyanosis, 
clubbing, or edema.  Neurological examination performed at 
that time was nonfocal.  Finally, on her June 1996 report of 
medical assessment, she checked the "no" boxes when asked 
if she had had any illness since her last medical assessment, 
suffered an injury or illness while on active duty for which 
she did not seek medical care, or had been seen or treated by 
a health care professional since her last treatment.  

In October 1996, the veteran requested service connection for 
a right shoulder condition.  

In December 1996, the veteran was afforded a VA examination.  
At the time of the examination, she reported that she had 
fallen on her right shoulder in boot camp.  Physical 
examination performed at that time revealed full range of 
motion for the right shoulder with slight guarding between 
170 and 180 degrees of flexion and abduction.  There  was 
slight tenderness on palpation of the subdeltoid bursa of the 
right shoulder.  There was no tenderness on palpation of the 
acromioclavicular joint, glenohumeral joint, or bicipital 
tendon.  X-rays taken of the right shoulder revealed no 
evidence of recent fracture, dislocation, or joint 
abnormality.  There was no evidence of degenerative joint 
disease.  A diagnosis of right shoulder subdeltoid bursitis 
was rendered.  

In her March 1997 notice of disagreement, the veteran stated 
that the VA examiner had clearly indicated that she had pain 
on motion in her right shoulder.  She reported that she had 
pain in her right shoulder and that she suffered from limited 
range of motion.  It was stated that she was right handed and 
that this condition severely limited her abilities concerning 
use of her right hand and arm.  

Outpatient treatment records obtained in conjunction with the 
veteran's claims revealed that she was seen in May 1997 for 
treatment.  At that time, the veteran reported that she had 
injured her right shoulder in service when falling on it.  
She noted that it was still painful with certain abduction 
motion greater than 90 degrees.  Physical examination 
revealed extra tenderness over the lateral supraspinatus.  
The veteran was able to abduct to 180 degrees.  It was the 
examiner's impression that the veteran had right shoulder 
supraspinatus tendinitis.  

In a March 1998 letter, the U.S. Postal Service informed the 
veteran that she was unsuitable to work as a carrier as a 
result of her asthma and chronic right shoulder pain.  

The veteran maintains that she injured her right shoulder 
falling on it in basic training.  However, the service 
medical records are devoid of any treatment for a right 
shoulder disorder.  Moreover, physical examination performed 
at the time of a January 1996 inservice examination revealed 
normal findings for the back, musculoskeletal system and 
peripheral nervous system.  In addition, on her June 1996 
dental health questionnaire form, the veteran answered "no" 
when asked if she had or had ever had painful joints.  At the 
time of her June 1996 medical board evaluation, the veteran's 
extremities were found to be without cyanosis, clubbing, or 
edema.  Finally, on her June 1996 report of medical 
assessment, the veteran checked the "no" boxes when asked 
if she had had illness since her last medical assessment or 
suffered an injury or illness while on active duty for which 
she did not seek medical care.  The service medical records, 
which the Board finds to be of great probative value, 
provides only negative evidence against this claim.

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating her right shoulder 
disorder to a fall during basic training are in conflict with 
the service medical records, the service medical 
examinations, and the reports of medical history.  The 
objective medical evidence (in this case the negative medical 
evidence) and her statements in service are more probative 
than the veteran's more recent assertions of continuous 
problems with her right shoulder during and since service.  
If this were the case, it would appear highly unlikely that 
she would continuously deny the existence of this condition 
during service.  Her requests for treatment of other 
disorders during her service (not at issue in this case) 
would support this finding.

The Board notes that the veteran is competent to report her 
current right shoulder symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as a lay person, she is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).  Simply stated, the veteran is not competent to 
diagnosis herself with a disability and then associate that 
disability with her active service or any injury during 
active service.  There has been no objective medical evidence 
submitted relating the veteran's current right shoulder 
disorder to her period of service.  

The Board is sympathetic to the veteran's beliefs.  Both 
service and post-service evidence shows, however, that any 
current right shoulder disorder is not related to her period 
of service.  Therefore, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  In 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001), it 
was held that the benefit-of-doubt rule does not apply when 
the Board has found that a preponderance of the evidence is 
against the claim.

III.  Gastroesophageal Reflux Disease

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
In Meeks v West, 216 F.3d 1363 (Fed. Cir. 2000), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  In this case, the 
Board concludes that the condition addressed has not 
significantly changed and a uniform rating for the period in 
question is appropriate in this case.

Service connection is presently in effect for GERD which has 
been assigned a noncompensable disability evaluation.  
"GERD" is not specifically listed in the rating schedule.  
Under 38 C.F.R. § 4.20 (2001), when an unlisted condition is 
encountered, it will be permissible to rate the condition 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous.  In this case, the RO 
has found that 38 C.F.R. § 4.114, Diagnostic Code 7346 
(hiatal hernia) to be the appropriate diagnostic code with 
which to rate the veteran's service-connected disability and 
the Board agrees.  The disorders associated with both 
conditions are very similar.  The appellant has not had a 
gastrectomy, hence rating for post-gastrectomy syndrome is 
not appropriate under Diagnostic Code 7308.  An ulcer is not 
indicated, hence the rating under an ulcer is also noted 
indicated.

Under Diagnostic Code 7346, relating to a hiatal hernia, a 60 
percent evaluation requires symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.  A 30 percent evaluation is warranted 
for hiatal hernia with persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of a considerable impairment of health.  A 10 percent 
evaluation is warranted for two or more of the symptoms for 
the 30 percent evaluation of less severity.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2001).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

A review of the veteran's medical records demonstrates that 
she was seen in August 1995 with complaints of no bowel 
movements for 72 hours.  A diagnosis of constipation was 
rendered at that time.  In March 1996, the veteran was seen 
with complaints of shortness of breath.  She also complained 
of intermittent heartburn.  There were no findings of melena.  
Physical examination revealed slight fullness in the abdomen 
with touch point tenderness in the abdomen.  A diagnosis of 
probable restrictive airway disease/GERD was rendered.  At 
the time of a March 26, 1996, follow-up visit, the veteran's 
symptoms were noted to have improved with Zantac.  

In April 1996, the veteran was noted to have had an upset 
stomach for several days.  She reported having an off and on 
burning sensation with alternating constipation and diarrhea.  
She stated that Zantac had given her some relief.  There was 
no vomiting.  A previous UGI was noted to have shown some 
reflux.  The veteran was once again prescribed Zantac.  

At the time of a May 1996 visit, the veteran complained of 
vomiting three times the previous day.  She also reported 
having had constipation for three days.  Physical examination 
revealed that the abdomen was positive for bowel sounds in 
all quadrants.  

At the time of the June 1996 medical board evaluation, the 
veteran was noted to have had an upper GI series that showed 
positive GERD.  The veteran noted that she had been Zantac 
for three months with an almost complete resolution of her 
symptoms.  

In October 1996, the veteran requested service connection for 
gastric reflux.  

In December 1996, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported having 
heartburn after heavy meals.  She stated that she was not on 
medication for this.  It was indicated that an upper GI 
series had revealed GERD.  The veteran reported having gained 
weight since leaving service and noted that this had perhaps 
contributed to her weight gain.  The examiner noted no 
history of stomach ulcer or stomach surgery.  

Physical examination revealed that the abdomen was soft and 
nontender with normal active bowel sounds.  There were no 
epigastric masses.  There was also no hepatosplenomegaly and 
no complaints of heartburn in the supine position.  A 
diagnosis of GERD was rendered.  

In a January 1997 rating determination, the RO granted 
service connection for GERD and assigned a noncompensable 
disability evaluation from the date of the veteran's 
separation from service.  

In her March 1997 notice of disagreement, the veteran 
indicated that she had been on Zantac for her GERD.  She 
noted that the GERD caused periodic vomiting, chronic 
burning, and nausea.  

In October 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported developing epigastric distress with heavy exercise 
when lying supine.  She stated that she had taken Zantac in 
the past but indicated that she was not currently on any H-2 
blocker.  She took Tums or Rolaids as needed.  The veteran 
did not have dysphagia, pyrosis, or substernal or arm or 
shoulder pain associated with the GERD.  Physical examination 
revealed that the veteran weighed 177 pounds.  The abdomen 
was soft and scaphoid.  There was mild diffuse mid epigastric 
tenderness without masses or organmegaly.  There were normal 
bowel sounds.  A diagnosis of symptomatic GERD was rendered.  

There is evidence in this case that both supports and refutes 
the veteran's claim.  In resolving this ultimate issue, the 
Board is mindful to the doctrine of reasonable doubt.  As the 
U.S. Court of Appeals for Veterans Claims (Court) has 
written:  

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The record is at least in equipoise as to whether the veteran 
warrants a 10 percent disability evaluation for her GERD.  
She was seen with complaints of abdominal pain on almost a 
monthly basis while inservice from March 1996.  Moreover, at 
the time of her December 1996 VA examination, she reported 
having heartburn after heavy meals.  The veteran also 
reported having periodic vomiting, chronic burning and nausea 
in her March 1997 notice of disagreement.  While the VA 
examiner indicated that the veteran did not describe having 
dysphagia, pyrosis, or substernal or arm or shoulder pain at 
the time of her October 1998 VA examination, the veteran did 
note having regurgitation and having to take Tums or Rolaids 
as needed.  This arguably provides two symptoms cited within 
the 30 percent evaluation (regurgitation and epigastric 
distress) with less severity than a "considerable impairment 
to health".

A 30 percent disability, the next higher evaluation under 
Diagnostic Code 7346, is clearly not in order.  While 
reporting heartburn, she has denied experiencing any type of 
substernal or arm or shoulder pain associated with the GERD.  
Considerable impairment of health has not been demonstrated 
as the veteran has been shown to have gained weight since 
service and was employed as a sales associate at the time of 
the last VA examination.  There have also been no findings of 
hematemesis, melena, or anemia.  Based on the veteran's own 
contentions, an evaluation of greater than 10 percent for 
this disability is not warranted.

Turning to the issue of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  
Under § 3.321(b)(1), there is an additional proviso that the 
Secretary of Veterans Affairs shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  Further, to accord justice to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disabilities, which in 
this case is her service-connected GERD.  It has not been 
shown that the veteran has been recently hospitalized for 
this disorder and it has not been demonstrated that the 
service-connected GERD interferes with her employment. 

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history, 
education and treatment for his service-connected disability 
as reflected in the record.  Fleshman v. Brown, 9 Vet. App. 
548, 552-53 (1996).  Accordingly, referral of the veteran's 
claim for consideration of an extraschedular rating is not 
warranted.


ORDER

Service connection for right shoulder subdeltoid bursitis is 
denied.  

An initial 10 percent evaluation for GERD is granted, subject 
to regulations governing the payment of monetary benefits.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

